UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7206



NICK LYON,

                                              Plaintiff - Appellant,

          versus


JIM DUPREE; DOCTOR HARRELL,

                                             Defendants - Appellees,

          and


WAKE COUNTY CORRECTIONS DEPARTMENT OF MEDICAL
STAFF,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-403-5-BO)


Submitted:   October 17, 2000            Decided:   February 16, 2001


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nick Lyon, Appellant Pro Se. William McBlief, OFFICE OF THE ATTOR-
NEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina; Dana Hefter
Davis, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Nick Lyon appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Lyon v. Dupree, No. CA-99-403-5-BO (E.D.N.C.

Aug. 3, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2